Citation Nr: 1438111	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  07-11 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left ankle disorder, to include as secondary to the service-connected left knee disability. 

2. Entitlement to service connection for a right ankle disorder, to include as secondary to the service-connected left knee disability. 

3. Entitlement to service connection for a right shoulder disorder, to include as secondary to the service-connected left knee disability.  

4. Entitlement to a rating greater than 30 percent for residuals, left knee injury, postoperative with surgical scar. 

5. Entitlement to a rating greater than 10 percent for left knee medial compartment degenerative joint disease (DJD), based on range of motion. 

6. Entitlement to an initial rating greater than 10 percent prior to March 18, 2013, and greater than 30 percent as of that date, for a 14 centimeter (cm) scar extending from the right cheek to the lateral aspect of the right eyebrow. 

7. Entitlement to a rating greater than 30 percent prior to July 23, 2010, and greater than 50 percent as of that date for posttraumatic stress disorder (PTSD). 

8. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to August 24, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, S.K., and G.S.


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel







INTRODUCTION

The Veteran served on active duty from November 1978 to July 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board's February 2013 decision denying increased ratings for the Veteran's left knee disabilities was vacated by the United States Court of Appeals for Veterans Claims (Court) in a January 2014 Order, which endorsed a joint motion for remand and remanded the claims for compliance with the terms of the joint motion.  The remaining issues on appeal were remanded by the Board in June 2010 and February 2013 for further development.  

The Board has also added the issue of entitlement to TDIU prior to August 24, 2006.  In this regard, the claims for higher ratings for the Veteran's left knee disabilities and PTSD were submitted in July 2005, and the issue of entitlement to TDIU has been raised in connection with these claims given evidence of unemployability resulting from these disabilities throughout the pendency of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then part and parcel of that claim is the issue of whether entitlement to TDIU is established).  The RO granted TDIU as of August 24, 2006, which was the date of the Veteran's application for this benefit, but has not addressed the issue of TDIU prior to that date. 

Service connection claims for a low back disability, right knee disability, and a 10 cm scar on the right cheek (as distinguished from the 14 cm scar) were previously on appeal before the Board, but have since been granted in a July 2012 rating decision.  Accordingly, these claims are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997). 

The Veteran and two other witnesses testified at a hearing before the undersigned in August 2009.  A transcript is of record. 

The claims of entitlement to a rating greater than 30 percent for residuals, left knee injury, postoperative with surgical scar, and to a rating greater than 10 percent for left knee medial compartment DJD based on range of motion, and the issue of entitlement to TDIU prior to August 24, 2006, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's left ankle disability was caused by a fall resulting from service-connected instability of the left knee. 

2. The Veteran has not had a right ankle disability during the pendency of this claim. 

3. The Veteran's right shoulder disorder was not caused or aggravated by falls related to her service-connected left knee disability, and was not incurred in or aggravated by active military service. 

4. The 14 cm scar extending from the right cheek to the lateral aspect of the right eyebrow is no wider than .25 cm at any point, and has been manifested by skin ulceration or breakdown, depression of the scar on palpation, and pain, including pain associated with supraorbital neuralgia, with no other characteristics of disfigurement, functional impairment, sensory loss, or other associated muscle or nerve injuries, throughout the pendency of this appeal. 

5. The Veteran's PTSD has been manifested by mild to moderate symptoms, including depressed mood, anxiety, suspiciousness, panic attacks on a weekly basis or less, and chronic sleep impairment resulting in an occasional decrease in work efficiency, but generally satisfactory functioning, with routine behavior, self-care and conversation normal. 


CONCLUSIONS OF LAW

1. Service connection for a left ankle disability is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

2. Service connection for a right ankle disability is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

3. Service connection for a right shoulder disability is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

4. Entitlement to an initial rating of 30 percent, but no higher, is established for the period on appeal prior to March 18, 2013 for the 14 cm scar extending from the right cheek to the lateral aspect of the right eyebrow based on disfigurement of the face.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.321, 4.3 (2013); 38 C.F.R. § 4.118 Diagnostic Code 7800 (2003, 2013).

5. The criteria for an initial rating higher than 30 percent as of March 18, 2013 are not satisfied for the 14 cm scar extending from the right cheek to the lateral aspect of the right eyebrow based on disfigurement of the face.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.321, 4.3 (2013); 38 C.F.R. § 4.118 Diagnostic Code 7800 (2003, 2013).

6. Entitlement to a separate rating of 10 percent, but no higher, is established for the entire period on appeal for pain, including supraorbital neuralgia, associated with the 14 cm scar extending from the right cheek to the lateral aspect of the right eyebrow.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.321, 4.3 (2013); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2003 and 2013); 38 C.F.R. § 4.124, 4.124a, Diagnostic Codes 8205-8212 (2013).  

7. The criteria for an initial rating higher than 30 percent prior to July 23, 2010, and higher than 50 percent as of that date for PTSD have not been satisfied at any point during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.3, 4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Letters dated in October 2005, July 2006, and June 2008 provided all notice required under the VCAA.  They informed the Veteran of the elements of service connection and the general criteria for rating service-connected disabilities, the types of evidence that could support the claims, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on her behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  Moreover, the letters were followed by adequate time for the Veteran to submit information and evidence before initial adjudication of these claims and/or subsequent readjudication in several supplemental statements of the case (SSOC's).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Thus, further notice is not warranted. 

Because the appeal of the initial rating assigned the Veteran's service-connected 14cm scar on the right cheek stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot with respect to this claim, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Concerning the duty to assist, the Veteran's service treatment records, Social Security Administration (SSA) records, VA treatment records, and private treatment records identified by her have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  She has not identified any other records or evidence she wished to submit or have VA obtain.  

With regard to the Veteran's service connection claims, an adequate VA examination was performed in April 2013.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination report includes a review of the Veteran's medical history, the clinical findings made on examination, and an opinion with a supporting explanation that enables the Board to make a fully informed decision on these claims.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  

With respect to the right shoulder, the VA treatment records provide ample evidence that it is not related to a fall, which is the only basis for the Veteran's service connection claim, as she contends that her right shoulder disorder was caused or aggravated by a fall resulting from her service-connected left knee disability.  Based on these records and the examiner's own clinical findings, the examiner concluded that the right shoulder disability was not caused or aggravated by the Veteran's left knee disability.  Thus, further examination or opinion is not warranted on this issue.  

With respect to the right ankle, the preponderance of the evidence shows that the Veteran has not had right ankle pathology during the pendency of this claim, the examiner did not find any right ankle disorder on examination, and the Veteran herself stated at the examination that she never intended to file a claim for this disorder (this is borne out by her June 2006 claim, which only mentions her left ankle and not her right -it was the RO that added the right ankle as a claim of its own accord).  Accordingly, further examination or opinion is not warranted.  

With regard to the evaluations of the Veteran's 14cm right cheek scar and PTSD, VA examinations were performed in May 2006, January 2007, August 2008, July 2010, April 2012, and March 2013.  The examination reports reflect consideration of the Veteran's medical history and the clinical findings made on examination, and enable the Board to make fully informed decisions on these claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013).  There is no evidence indicating that there has been a material change in the severity of the Veteran's scar or PTSD since the last examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Thus, further examination is not warranted. 

Accordingly, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II. Compliance with Board's Remand Directives

The Board remanded these claims in July 2010 and February 2013 to obtain outstanding VA treatment records-including records of emergency treatment related to a fall on October 12, 2005-SSA records, and a copy of the July 2010 VA PTSD examination report, and to arrange for VA examinations and medical opinions in accordance with its instructions.  As all of these actions have been accomplished, the Board finds that there has been at least substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

III. Compliance with Hearing Officer's Duties

At the August 2009 Board hearing, the Veteran had an opportunity to provide testimony in support of her claims, facilitated by questioning from the undersigned and her representative.  The Veteran did not raise any new issues at the hearing, and there is no indication that outstanding evidence exists that might provide additional support for the claims.  Moreover, after the hearing was conducted, the Board undertook further development, including obtaining VA examinations to address the outstanding issues of whether the Veteran has disabilities of the ankles or right shoulder caused or aggravated by her left knee disability, and whether her PTSD and 14 cm right cheek scar have met the criteria for higher ratings.  Accordingly, and in light of the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2013).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.

IV. Service Connection

The Veteran contends that service connection is warranted for disorders of the left ankle and right shoulder due to falls resulting from her service-connected left knee disability.  For the following reasons, the Board finds that service connection is established for the left ankle disorder, but not the right shoulder disorder.  

A claim of service connection for a right ankle disability is also before the Board.  However, as explained below, the evidence shows that a current right ankle disability does not exist, and the Veteran has indicated that she did not intend to claim service connection for a right ankle disorder. 

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  This entails "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  




A. Left Ankle

The balance of the evidence shows that the Veteran has a left ankle disability caused by a fall resulting from her service-connected left knee disability.  Preliminarily, the record shows that the Veteran has sustained numerous falls due to instability and giving way of the left knee.  Indeed, service connection has already been established for scars on the right cheek and a low back disability caused by falls associated with the left knee disability.  

The VA treatment records reflect that in April 2006 the Veteran sustained an inversion injury to her left ankle.  According to the records, she slipped on some wooden steps and a splinter lodged in her ankle, resulting in an infection requiring hospitalization and surgical irrigation and debridement of the ankle.  A gross fracture or subluxation was not seen on X-ray examination, but it did show soft tissue swelling.  The VA treatment records also show that the Veteran sustained a left ankle inversion injury in September 2001, several years prior to the present claim.  However, this injury appears to have completely resolved, and the present claim is based only on the April 2006 injury.  

According to a June 2006 written statement, the Veteran's reported history at VA joints examinations conducted in January 2007 and March 2013, and her hearing testimony before the undersigned, the April 2006 fall was occasioned by dislocation or giving way of the left knee.  These statements are credible, as they are not inconsistent with the VA treatment records, which do not specify how the fall occurred, and are in keeping with the Veteran's well-established history of falls caused by recurrent subluxation or instability of the left knee.  

The Veteran has reported ongoing left ankle pain since the April 2006 injury, as reflected in the January 2007 and March 2013 VA examination reports.  The March 2013 VA examiner diagnosed a left ankle sprain.  Thus, a current left ankle disability resulting from the April 2006 fall is established.  

The March 2013 VA examiner opined that there was no "direct evidence" that the Veteran's April 2006 left ankle injury "had anything to do with her service connected knee condition."  The examiner observed that "[i]n fact, [the Veteran] had a previous episode of left ankle inversion [in September 2001] which appeared to have no relationship to her service connected left knee condition."  The examiner concluded that he could not "make any nexus to [the left ankle] pain from her service connected condition in any manner," and thus there was "no evidence that her knee caused or aggravated the left ankle condition."  

The probative value of the March 2013 VA examiner's opinion must be discounted, as it is based exclusively on the absence of "direct evidence" that giving way of the left knee caused the fall resulting in the left ankle sprain.  However, as discussed above, the Veteran has credibly stated that the fall occurred as a result of giving way of the left knee, and the evidence shows that her current left ankle sprain, as diagnosed by the examiner, resulted from this fall.  Thus, as the examiner's opinion is essentially predicated on an inaccurate factual premise, namely that the Veteran's fall did not result from the left knee disability, it must be discounted.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  The Board also does not see the relevance of the September 2001 left ankle injury to the examiner's findings with regard to the April 2006 injury, unless the examiner brought it up to question the Veteran's credibility as to the cause of her fall.  For the reasons already discussed, the Board finds the Veteran's statements credible on this issue.

Accordingly, as the evidence shows that the Veteran has a current left ankle sprain caused by the April 2006 fall, and that the fall occurred due to service-connected giving way or dislocation of the left knee, service connection on a secondary basis for the left ankle strain is established.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.  

In sum, resolving reasonable doubt in favor of the claim, service connection for the left ankle sprain is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


B. Right Ankle

A current right ankle disability is not established during the pendency of this claim.  Although the VA treatment records show injuries to the right foot and right ankle in November 2000 and January 2004, the Veteran has not stated and there is no evidence showing that she has any current right ankle problems.  In the March 2013 VA examination report, the examiner stated that an examination of the right ankle was normal, and that the Veteran denied "a right ankle problem" and did not remember submitting a claim for a right ankle disability.  Indeed, the Veteran did not mention her right ankle in her June 2006 claims for service connection, but rather only claimed service connection for her left ankle.  However, the RO appears to have erroneously added this claim, as reflected in the July 2006 VCAA notice letter, which mentioned the right ankle but not the left ankle (this was later corrected in another July 2006 letter).  

Accordingly, as the preponderance of the evidence weighs against a current right ankle disability, service connection cannot be established.  See Shedden, 381 F.3d at 1166-67 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted).  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a right ankle disability is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

C. Right Shoulder

The preponderance of the evidence weighs against a relationship between the Veteran's right shoulder disorder and her left knee disability, either by way of causation or aggravation.  

Specifically, the evidence shows that the Veteran's right shoulder pathology is not trauma-related and not caused or aggravated by falling due to her left knee instability.  In this regard, VA treatment records reflect that in October 2005 the Veteran fell when she lost consciousness and reported right shoulder pain when she was seen in the emergency room.  A November 2005 record states that the Veteran had mild right shoulder pain which reportedly began when she was reaching out for an object and felt a popping sensation.  According to the Veteran, the same symptoms occurred again the day before when she was reaching out with her arm.  She did not report any falls at the time.  A December 2005 physical therapy note reflects that the Veteran related that her right shoulder pain had been present for a few weeks, but she denied any history of right shoulder pain prior to that time.  The treating clinician assessed signs and symptoms suggestive of right shoulder infraspinatus or tendonitis, and noted that the Veteran reported a long history of poor posture, and that the shoulder problem seemed to be secondary to her poor right scapular posture or stability.  A January 2006 MRI study of the right shoulder showed advanced changes of degenerative joint disease and impingement of the supraspinatus tendon.  No tear was found.  X-ray studies dated in December 2005, March 2006, May 2007, June 2008, November 2009, and October 2012 consistently state that there was no evidence of fracture or dislocation of the right shoulder.  The general impression was degenerative changes involving the glenohumeral joint with secondary sclerosis.  The June 2008 X-ray report also noted osteoporotic bones of the right shoulder.  The October 2012 X-ray report reflects a diagnosis of degenerative arthritis. 

Thus, the Veteran's reported history in the VA treatment records and the MRI and X-ray findings all indicate that her right shoulder pathology was not related to any fall or trauma, but rather due to degenerative changes.  The only time right shoulder symptoms were mentioned in connection with a fall was in the October 2005 VA treatment record, when the Veteran fell as a result of losing consciousness rather than due to her left knee giving way.  The December 2005 VA treatment record also suggests that poor posture may have contributed to her right shoulder problems.  

At the January 2007 VA joints examination, the Veteran stated that as a result of her left knee instability, she had fallen several times on her right shoulder, which resulted in "jamming it."  However, this history is inconsistent with the VA treatment records, which show frequent treatment for the right shoulder without any mention of falling due to the left knee disability.  On the contrary, they show that her right shoulder symptoms were triggered by reaching out with her arm, and on one occasion by a fall in October 2005 which was due to an episode of losing consciousness.  

The contemporaneous statements made for the purposes of seeking treatment, and prior to the submission of the present claim for benefits, are more reliable and thus carry more weight than the Veteran's later professions offered in the context of supporting this claim.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); see also White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  As the former are in conflict with the latter, the Veteran's statements asserting that falls due to her left knee disability caused or aggravated her right shoulder disorder are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); Madden, 125 F.3d at 1480 (observing that "lay evidence which is in fundamental conflict with other lay evidence . . . is surely suspect.").   

The March 2013 VA examiner's opinion further weighs against a relationship between the Veteran's right shoulder disorder and her service-connected left knee disability.  The examiner opined that the Veteran's right shoulder condition was not caused by, a result of, or aggravated by her service connected left knee disorder including by her falls.  In support of this opinion, the examiner explained that there was no evidence suggesting that the Veteran's falls due to the left knee contributed to her right shoulder condition in any manner.  The examiner noted in this regard that at the time she started to have shoulder pain in 2005, the Veteran had fallen due to a syncopal episode (as discussed above).  The examiner also noted that the X-rays showed degenerative joint disease of the shoulder.  Thus, the examiner concluded that he could not relate the Veteran's right shoulder condition to her service-connected left knee disability "in any manner (i.e. causation or
aggravation)."  

The March 2013 VA examiner's opinion is highly probative, as it represents the informed conclusion of a medical doctor based on a review of the Veteran's medical history and the clinical findings made on examination and as reflected in the treatment records, and is supported by a thorough explanation.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that the probative value of medical opinion comes from its reasoning); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of medical opinions based on their detail and persuasiveness, and the physicians' access to a veteran's medical records).  Moreover, it is consistent with the evidence discussed above. 

Accordingly, as the preponderance of the evidence shows that falls due to the Veteran's left knee disability did not cause or aggravate her right shoulder disability, and as there is no other apparent basis for a relationship between these two disabilities, service connection on a secondary basis is not established.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.  

The Veteran has not stated, and the evidence does not suggest, that her right shoulder disability manifested in service or within one year of service separation, or is otherwise directly related to active service.  Accordingly, service connection on a direct basis is not established.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a right shoulder disorder is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

V. Increased Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 126.  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400(o)(2) (2013).  

A. Right Cheek Scar

The Veteran contends that she is entitled to a rating greater than 10 percent prior to March 18, 2013, and greater than 30 percent as of that date, for a 14 cm scar extending from the right cheek to the lateral aspect of the right eyebrow.  For the following reasons, the Board finds that a 30 percent rating, but no higher, is warranted for the entire period on appeal based on disfigurement.  The Board further finds that a separate 10 percent rating is warranted for pain associated with the scar for the entire period on appeal. 

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in August 2002 and again in October 2008.  See 67 Fed. Reg. 49490-99 (July 31, 2002); 73 Fed. Reg. 54708 (September 23, 2008).  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  Id.  In this case, the Veteran filed this claim in January 2008.  Therefore, only the version of the schedular criteria effective as of August 2002 is applicable for the period prior to October 23, 2008.  See id.; see also 38 C.F.R. § 4.118 (providing, in pertinent part, that an award based on the current criteria will in no case be effective before October 23, 2008); VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991) to the extent it conflicts with the precedents of the United States Supreme Court and the Federal Circuit).  

However, the Board may still apply the current rating criteria to the present claim as of October 23, 2008, if that would afford a higher rating from that date forward.  See 38 C.F.R. § 4.118 (providing in relevant part that a veteran whose scar(s) were rated under the old criteria may request review under the current criteria, irrespective of whether the scar(s) worsened since the last review).  Conversely, although the current rating criteria may not be applied prior to its October 23, 2008 effective date, the Board is not precluded from applying the August 2002 version of the rating criteria to the period on or after the effective date of the current rating criteria if that version would afford a higher rating, since it was still in effect when this claim was submitted.  In this case, as shown below, the outcome is the same when either version is applied. 

The Veteran's 14 cm right cheek scar has been rated under DC 7800, which pertains to disfigurement of the head, face, or neck.  See id.; see also 38 C.F.R. § 4.118.  Under DC 7800, a 10 percent rating is assigned when there is one characteristic of disfigurement (discussed in the following paragraph).  A 30 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

The 8 characteristics of disfigurement for purposes of evaluation under § 4.118 are as follows: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  See id., DC 7800, Note (1). 

The January 2007 and March 2013 VA examination reports show that the Veteran's right cheek scar is manifested by two characteristics of disfigurement, namely that the scar is 5 or more inches (13 or more cm.) in length, and that the surface contour of the scar is depressed on palpation.  Thus, the criteria for a 30 percent rating are satisfied for the period prior to March 18, 2013.  See id.

The criteria for a rating greater than 30 percent under DC 7800 have not been satisfied or approximated at any point during the pendency of this claim.  The VA examination reports reflect the examiners' clinical findings that the scar is not productive of visible or palpable tissue loss or either distortion or asymmetry of two features or paired sets of features.  They also do not show at least four characteristics of disfigurement.  Rather, the examination reports show that the scar is no wider than .25 cm at any point (and thus not at least .6 cm wide at its widest part), that the scar is not adherent to underlying tissue, that it is not hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); that the skin texture is not abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches; that there is no underlying soft tissue missing in an area exceeding six square inches; and that the skin is not indurated and inflexible in an area exceeding six square inches.  There is no evidence of record showing otherwise.  Although the January 2007 VA examination report also reflects findings of skin ulceration or breakdown over the scar and induration or inflexibility, the scar itself does not exceed an area of 6 square inches (39 square cm), and thus neither finding constitutes a characteristic of disfigurement as defined under DC 7800.  Accordingly, the criteria for a rating of 50 percent or higher under DC 7800 have not been met or approximated.  See id.

The rating criteria under 7800 as currently in effect are the same as the version in effect as of August 2002, with the only difference that the current version specifies that the disfigurement may be due to burn scars or scars due to other causes, and also adds a couple of clarifying notes.  See 38 C.F.R. § 4.118 (2013).  The only clarifying note pertinent here is Note (4), which states that disabling effects other than disfigurement, such as pain, instability, and residuals of associated muscle or nerve injury, are to be rated under the appropriate diagnostic code(s) and any separate rating(s) assigned must be combined under 38 C.F.R. § 4.25 (2013) with the rating assigned under DC 7800.  Id.  This note clearly does not represent a substantive change, but merely emphasizes the long-standing rule that separate evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Board will address the issue of separate ratings below.

A separate rating is warranted for pain associated with the Veteran's right scar, including supraorbital neuralgia.  In this regard, the March 2013 VA examination report reflects a finding of superficial neuralgia with shooting sharp electrical pain when light touch was applied to the scar around the eye region.  The examiner diagnosed this as partial supraorbital neuralgia.  Under DC 7804, as in effect between 2002 and 2008, a 10 percent rating may be assigned for a superficial scar that is painful on examination.  38 C.F.R. § 4.118 (2003).  Under the current version of DC 7804, a 10 percent rating may be assigned for one or two scars that are unstable or painful (higher ratings are assigned for three or more scars that are unstable or painful).  38 C.F.R. § 4.118 (2013).  Accordingly, a separate 10 percent rating is warranted for a painful scar under DC 7804 (whichever version is applied).  The diagnosis of neuralgia associated with this pain will be discussed below. 

The Board has considered the application of other diagnostic codes pertaining to scars.  Under the August 2002 version of the rating criteria, DC 7803 provides a 10 percent rating for scars which are superficial or unstable.  See 38 C.F.R. § 4.118.  An unstable scar is one where there is frequent loss of covering of the skin over the scar.  Id., DC 7803, Note 1.  A superficial scar is one not associated with underlying soft tissue damage.  Id., Note 2.  Here, the Veteran has not described frequent loss of covering of the skin over the scar, and there is no evidence suggesting that her scar is unstable.  Although the January 2007 VA examination report states that there was skin ulceration or breakdown over the scar, this alone does not show frequent loss of covering of the skin over the scar.  Moreover, the March 2013 VA examination report specifically states that the scar was not manifested by frequent loss of covering of the skin over the scar.  Thus, a separate rating under DC 7803 is not warranted.  

Under the August 2002 version of the rating criteria, DC 7805 provides that scars can also be rated on limitation of function of the affected part.  See 38 C.F.R. § 4.118.  The Veteran has not described, and the evidence does not otherwise show, that the Veteran's right cheek scar has affected the functioning of her cheek, jaw, or neck.  Thus, DC 7805 is not applicable.  Under the current version, DC 7805 provides that any disabling effects not considered in a rating provided under DC's 7800-04 should be rated under an appropriate diagnostic code.  The Board finds that there are no disabling effects of the Veteran's 14 cm scar not accounted for in the assignment of the 30 percent rating under DC 7800 based on disfigurement, and the 10 percent rating under DC 7804 based on pain. 

As noted above, the March 2013 VA examination report also reflects a finding of supraorbital neuralgia by the right eye associated with the scar.  There is no indication that the right eye itself is affected.  However, the diagnosis of neuralgia warrants consideration of the rating criteria applicable to diseases of the cranial nerves under 38 C.F.R. § 4.124(a), DC's 8205-8412.  The Board finds that because a separate 10 percent rating is already assigned based on a painful scar, a separate 10 percent rating is not appropriate under any DC applicable to neuralgia of a cranial nerve, as this would result in compensating twice for the same manifestations under different diagnoses, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14.  In this regard, the evidence does not show that the supraorbital neuralgia is distinct from the pain associated with the scar.  Indeed, when the March 2013 examiner was asked to described the pain associated with the scar, the examiner stated that it was "electric like" when the scar was touched around the right eye region, clearly referring to the supraorbital neuralgia, which the examiner described in almost identical fashion further on in the examination report.  Thus, the pain associated with the right scar is the same as the pain associated with the neuralgia, and therefore separate ratings are not warranted. 

Moreover, a higher rating is not available under the criteria applicable to neuralgia of the cranial nerves.  Specifically, under 38 C.F.R. § 4.124, neuralgia is to be rated on the same scale provided for injury of the nerve involved, with a maximum rating equal to moderate incomplete paralysis.  None of the diagnostic codes applicable to diseases of the cranial nerves provide for a rating higher than 10 percent for moderate incomplete paralysis of the affected nerve.  See 38 C.F.R. § 4.124(a), DC's 8205-8412.  Accordingly, a separate or higher rating is not warranted for the Veteran's supraorbital neuralgia.  

In sum, a 30 percent rating, but no higher, is warranted for the entire period on appeal, as well as a separate 10 percent rating for pain associated with the scar.  As there is no evidence showing that the scar has met or approximated the criteria for higher or separate ratings at any point during the pendency of this claim, for the reasons discussed above, staged ratings are not appropriate for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

Referral for extraschedular consideration of the Veteran's 14 cm right cheek scar is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The scar is manifested by disfigurement and pain, which is accounted for under DC's 7800 and 7804.  See 38 C.F.R. § 4.118.  The supraorbital neuralgia is also accounted for under the criteria applicable to neuralgia of the cranial nerves, but does not warrant a separate or higher rating, as discussed above.  See 38 C.F.R. § 4.124a.  The scar does not result in any functional impairment.  Accordingly, a comparison of the scar and associated manifestations with the schedular criteria does not show that it presents an exceptional or unusual disability picture.  See id.  Moreover, related factors such as marked interference with employment or frequent periods of hospitalization as a result of the scar are not shown.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  Therefore, the evaluation of the Veteran's scar will not be referred for extraschedular consideration.  

B. PTSD

The Veteran's service-connected PTSD has been evaluated as 30 percent disabling prior to July 23, 2010, and as 50 percent disabling as of that date, under Diagnostic Code (DC) 9411, which pertains to PTSD.  See 38 C.F.R. § 4.130.  Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9434.  Under the Rating Formula, a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)


A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The symptoms associated with each evaluation under the Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2013).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (both observing that a GAF score of 50 indicates serious impairment).   

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2013); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

The preponderance of the evidence weighs against assignment of a rating higher than 30 percent prior to July 23, 2010 and a rating higher than 50 percent as of that date.  In this regard, the Veteran's symptoms and functional impairment are consistently shown to be mild, or moderate bordering on mild, and result in no more than an occasional decrease in work efficiency or intermittent inability to perform occupational tasks, with routine behavior, self-care, and conversation normal.  Specifically, prior to July 2010, the May 2006 VA examination report reflects the examiner's conclusion that the Veteran's PTSD was productive of mild or transient symptoms which decreased efficiency, productivity, and reliability only during periods of stress, and resulted in an inability to perform work tasks only during periods of stress.  Similarly, in the August 2008 VA examination report, the examiner concluded that the Veteran's PTSD resulted in an occasional decrease in work efficiency or intermittent inability to perform occupational tasks, but that she had generally satisfactory functioning, with routine behavior, self-care, and conversation normal.  Moreover, the August 2008 VA examiner specifically found that the Veteran's PTSD did not result in more severe functional impairment, such as reduced reliability or productivity or deficiencies in most areas.  These findings more nearly approximate the criteria for a 30 percent rating under DC 9411.  See 38 C.F.R. § 4.130.  

The GAF scores of 60 and 55 assigned in the May 2006 and August 2008 VA examination reports, respectively, denote moderate symptoms or functional impairment.  See DSM-IV.  However, a finding of moderate symptoms or functional impairment does not alone support assignment of a rating greater than 30 percent when the examiners specifically stated that the Veteran's symptoms did not result in more than an occasional decrease in work efficiency or intermittent inability to perform occupational tasks, with routine functioning, behavior, and self-care normal.  The examiner's specific statements and findings carry more weight in this regard than the GAF scores.  Indeed, the GAF scores themselves were clearly intended to represent this level of occupational and social impairment, given the examiners' discussions.  

The examiners noted that the Veteran had stopped working and was unable to work due to her left knee disability, and not her PTSD.  This finding is borne out by the SSA records, which reflect findings of only mild functional impairment in terms of daily activities, social functioning, and concentration, persistence, and pace.  A psychologist concluded in a February 2002 summary (Psychiatric Review Technique form) that the Veteran's psychological impairment was not severe.  SSA benefits were granted in a July 2005 SSA decision based primarily on the Veteran's left knee disability, with a secondary diagnosis of somatoform disorder.  The findings by the VA examiners and the SSA examiner show that the Veteran's PTSD and associated depression only result in mild to moderate functional impairment, and does not prevent her from working. 

The Veteran has also been diagnosed with major depressive disorder, as reflected in the August 2008 VA examination report.  Although service connection has not been separately established for depression, the August 2008 VA examiner stated that the depression was associated in part with the in-service trauma that formed the basis of the Veteran's PTSD diagnosis.  Moreover, the examiner did not distinguish the Veteran's depression from her PTSD symptoms in terms of the impact on occupational and social functioning other than to assign a GAF score of 55 for depression versus a GAF score of 60 for PTSD.  The Board has already considered the GAF score of 55, as discussed above.  For the purposes of this decision the Board assumes that symptoms associated with depression are also a manifestation of her PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that when it is not possible to separate signs and symptoms of a service-connected condition from a nonservice-connected condition, reasonable doubt must be resolved in the veteran's favor under 38 C.F.R. § 3.102, and consequently such signs and symptoms must be attributed to the service-connected condition).  The examiner stated that the major depression did not result in significant social or occupational impairment, noting that the Veteran would like to work if she were physically able, and that she had a good support group of friends and enjoyed activities.  Thus, the criteria for a rating greater than 30 percent are not warranted when the Veteran's depression is taken into account, for the reasons discussed above.  

The Board has also considered the symptoms described in the VA examination reports prior to July 2010, and finds that they are not equivalent in severity to the symptoms associated with ratings of 50 percent or higher under the Rating Formula.  The May 2006 and August 2008 VA examination reports show that the Veteran reported anhedonia, daily depression after her husband left the home, sleep impairment, low energy, and poor appetite.  The Veteran also reported a number of symptoms associated with the PTSD diagnosis, including intrusive memories, nightmares, flashbacks, avoidance thinking or talking about the trauma, hypervigilance, and startle response, among other symptoms.  While the presence of these symptoms supported a diagnosis of PTSD, as found by the examiners, they did not produce the level of occupational and social impairment required for a rating of 50 percent or higher, for the reasons discussed above.  For example, the August 2008 VA examiner noted that the Veteran experienced mild hypervigilance in public, but was able to continue to be in public.  The Veteran also stated in her hearing testimony before the undersigned that she experienced occasional "major" panic attacks.  A witness stated that the Veteran experienced them at least once a week, with minor attacks occurring more often.  However, these alone do not warrant a higher rating absent evidence that they result in more severe occupational and social impairment.  Indeed, the VA treatment records and examination reports generally do not mention panic attacks or specifically state that she denied panic attacks, with the exception of the March 2013 VA examination report, which states that the Veteran reported five panic attacks since January of that year (the examiner, however, did not mark "panic attacks" in the list of symptoms).  The Board also notes that depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss are all symptoms consistent with a 30 percent rating, as reflected in the Rating Formula, and thus do not necessarily warrant a higher rating absent evidence of more severe functional impairment.  Finally, and significantly, the clinical findings on examination in the May 2006 and August 2008 VA examination reports were generally normal, including with regard to thought content and process, speech, and grooming.  In short, because the Veteran's symptoms cause no more than an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks, with generally satisfactory functioning with routine behavior, self-care, and conversation normal, as found by the examiners, the Veteran's PTSD more nearly approximated the criteria for a 30 percent rating prior to July 23, 2010.  

In sum, the May 2006 VA examiner found that the Veteran's symptoms were generally mild and transient in nature and resulted in only an occasional decrease in work efficiency or intermittent periods of being unable to perform occupational tasks, with generally satisfactory functioning.  The August 2008 VA examiner specifically indicated that the Veteran's PTSD did not result in reduced reliability and productivity or deficiencies in most areas, including judgment, thinking, family relations, work, mood or school.  Both examiners explained that the Veteran stopped working due to her left knee disability, but otherwise would have liked to return to work.  The August 2008 examiners also noted that she enjoyed activities, and had friends.  Their conclusions were also based on a review of her medical history and the clinical findings made on examination.  Thus, the examiners findings regarding functional impairment are highly probative, as they represent the informed opinions of medical professionals.  These opinions weigh against a rating greater than 30 percent for PTSD prior to July 23, 2010.

VA treatment records dating from May 2008 to March 2009 document fluctuations in the Veteran's symptoms, apparently in connection with changing life circumstances, but do not show that the criteria for a rating greater than 30 percent were met or approximated during this time.  Specifically, they show that in May 2008 the Veteran reported waxing and waning of her depression due to having to take care of her ailing mother, a recent separation from her husband, financial difficulties, and a number of medical problems.  The clinician also noted that the Veteran had symptoms consistent with PTSD that quickly increased with reminders of the trauma, including around its anniversary date.  In June 2008, the Veteran reported experiencing a minor increase in depression and anxiety with ongoing distress due to her role as a caregiver for her mother, who had dementia.  A September 2008 record states that the Veteran was "managing well overall and coping with health issues and caregiver stress."  Her mood remained "anxious/depressed" with a congruent affect.  In December 2008, the Veteran reported some increase in depression following a recent fall.  In March 2009, the Veteran reported doing "much better" with her current regimen of psychiatric medication, and described improved mood, energy, motivation and overall outlook.  Throughout this time period, these records state that on mental status examination the Veteran was found to be "alert, coherent, relevant, spontaneous, in good control, not in emotional distress, non psychotic [sic], [and] well oriented."  No abnormalities were noted.  Moreover, GAF scores of 60 were consistently assigned during this time, which are in keeping with the GAF scores assigned in the VA examination reports, and denote moderate symptoms bordering on mild.  See DSM-IV.  Accordingly, notwithstanding the fluctuations in the Veteran's symptoms, the criteria for a rating of 50 percent or higher were not met or approximated at any point during this time, in light of the VA examiners' findings discussed above.  

The Board has also considered written statements by the Veteran's former husband.  In an October 2005 statement, he wrote that the Veteran was often depressed and would just lie on the couch.  In a June 2006 statement, he wrote that they were not getting along well, and that her depression was growing worse.  As noted above, the VA treatment records show that the Veteran and her husband have since separated.  While these statements show that the Veteran has had depression and that there were significant marital difficulties, they are outweighed by the clinical findings by the May 2006 and August 2008 VA examiners in terms of whether the Veteran has occupational and social impairment severe enough to meet the criteria for a rating of 50 percent or higher.  The findings by the VA examiners are specific and keyed to the criteria, and moreover were made by medical professionals based on objective examination of the Veteran and a review of her medical history.  Moreover, they are supported by and consistent with the VA treatment records.  Thus, they are more probative and carry more weight than these lay statements with regard to whether the criteria for a higher rating were met or approximated prior to July 23, 2010.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").  Moreover, although the Veteran and her husband had marital difficulties that lead to a separation, the evidence does not otherwise show that the Veteran has had significant social impairment, and the marital difficulties themselves cannot necessarily be attributed to the Veteran's PTSD as opposed to a range of difficulties (as discussed in these statements) that put a strain on the marriage.  In short, these statements do not support a higher rating, and are outweighed by the findings of the VA examiners. 

The July 2010 VA examination report, upon which the assignment of a 50-percent rating as of July 23, 2010 was based, does not show worse symptoms or functional impairment than that recorded in the May 2006 and August 2008 VA examination reports.  The examiner assigned a GAF score of 58, which is at the upper end of the range denoting moderate symptoms or functional impairment (a score of 61 denotes mild symptoms or functional impairment) and is consistent with the scores of 55 and 60 assigned in the May 2006 and August 2008 examination reports.  See DSM-IV.  As in those reports, the examiner found based on a review of the VA treatment records, the findings on examination, and an interview with the Veteran that her symptoms produced no more than an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and that she was generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  The examiner also specifically indicated that the Veteran's PTSD did not cause worse functional impairment, including reduced reliability and productivity or deficiencies in most areas (i.e. work, school, judgment, thinking, family relations, and mood).  No abnormalities were noted on examination, including with regard to thought content and process, speech, and grooming.  The Veteran's reported symptoms were essentially the same as those recorded in the prior examination reports.  The examiner noted that the Veteran reported not working due to a knee condition, and that she missed her job and would return to work if she were physically able.  She reported having two close friends in the last ten years, although the examiner noted that the Veteran had reported having more friends at the August 2008 VA examination.  The Veteran also reported being more irritable with her friends recently.

In the March 2013 VA examination report, the examiner diagnosed PTSD and depressive disorder NOS (not otherwise specified).  The examiner assigned a GAF score of 60, denoting moderate symptoms or functional impairment bordering on mild, which is in keeping with the GAF scores of 55, 60, and 58 assigned in the previous examination reports and in the VA treatment records.  See DSM-IV.  As in the prior examination reports, the examiner concluded based on an examination of the Veteran and a review of the medical history that her PTSD produced no more than an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and that she was generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  The examiner did not check the boxes indicating a more severe level of occupational and social impairment.  The Veteran's reported symptoms were essentially the same as previously recorded, including depressed mood, anxiety, and sleep impairment.  On examination, no abnormalities were noted with regard to thought content or process or grooming.   She reported experiencing a depressed mood "all the time but I don't let it drag me down."  She denied any significant impairment related to her mood as she had learned to "keep [herself] going."  She experienced anxiety "anytime I am around a man," and reported five panic attacks since January of that year, which she thought might be related to the anniversary of the trauma, her grandmother dying, and not being able to buy a house.  

The July 2010 and March 2013 VA examination reports are essentially identical in their findings to the August 2008 VA examination report, especially with regard to the level of occupational and social impairment resulting from the Veteran's PTSD.  These reports specifically state that the examiners found that the Veteran's symptoms produced no more than an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and that she was generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  This level of impairment most closely corresponds with the criteria for a 30 percent rating.  See 38 C.F.R. § 4.118, DC 9411.  Moreover, as in the prior examination reports, the July 2010 VA examiner specifically indicated that the Veteran's PTSD did not produce more severe functional impairment, and the March 2013 VA examiner also indicated (by not checking the corresponding boxes) that the Veteran's PTSD did not produce a more severe level of functional impairment (i.e. decreased reliability and productivity, deficiencies in most areas, or total occupational impairment).  Thus, the examiners' opinions constitute highly probative evidence weighing against assignment of a 70 percent or higher rating as of July 23, 2010, which require impairment in most areas (for a 70 percent rating) or total occupational impairment (for a 100 percent rating).  See id.

The VA treatment records from this time period do not show a more severe level of impairment.  For example, a July 2012 VA treatment record reflects assignment of a GAF score of 60, which is in keeping with the scores assigned in the VA examination reports, and denotes moderate symptoms bordering on mild.  See DSM-IV.  A February 2013 VA treatment record states that new medication was improving the Veteran's sleep problems and anxiety, although she reported several incidents in caring for her mother when she experienced increased stress.  She stated that she would be going to a support group.  The clinician noted that depression was not described as the predominant mood, and stated that the PTSD symptoms remained essentially the same.  On mental status examination, the Veteran was "alert, coherent, relevant, spontaneous, in good control, not assaultive or in emotional distress, non psychotic, [and] well oriented."  Accordingly, the VA treatment records appear largely consistent with the findings in the VA examination reports, and further weigh against symptoms or functional impairment approximating the criteria for a 70 percent rating or higher, as they show essentially normal functioning notwithstanding the Veteran's symptoms of anxiety, sleep impairment, and depression.  

The Board noted that at the June 2009 hearing, the Veteran testified that she had "obsessional rituals" in the form of constant smoking and fiddling, and near-continuous panic or depression.  However, the smoking and fiddling are not shown to result in meaningful occupational and social impairment, and the Veteran's reported panic and depression are not shown to result in occupational impairment more severe than that found by the VA examiners.  Indeed, at the March 2013 VA examination, the Veteran stated that she experienced depression "all the time," but denied any significant impairment related to her mood, as she had learned to "keep [herself] going."  The VA examiner's findings with regard to functional impairment are especially probative, as they reflect the objective conclusions of medical professionals that are based on a review of the VA treatment records, the Veteran's reported history, and a clinical examination.  Thus, these findings carry more weight than the Veteran's lay statements on this issue.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").  

Accordingly, since July 23, 2010, the Veteran has not had symptoms equivalent in severity to those corresponding to 70 percent or 100 percent ratings given probative evidence in the form of the VA examiners' findings and the VA treatment records showing that they do not produce the level of occupational and social impairment required for these higher ratings.  See 38 C.F.R. § 4.118, DC 9411. 

As there is no evidence showing that the Veteran's PTSD has approximated the criteria for a rating greater than 30 percent prior to July 23, 2010, or greater than 50 percent as of that date, at any point during the pendency of this claim, further staging is not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

Referral of the Veteran's psychiatric disorder for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of her symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In this regard, the Veteran's symptoms of depression, anxiety, panic attacks, and sleep impairment, as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the Rating Formula, which takes into account both symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9434.  Although a given symptom may not be specifically mentioned in the Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for the Veteran's psychiatric disorder, and the evidence shows that they are adequately compensated by the ratings already assigned, as explained above.  

Accordingly, the first step of the inquiry is not satisfied.  Thus, absent this threshold finding, consideration of whether related factors are present under the second step of the inquiry is not warranted.  See Thun, 22 Vet. App. at 118-19.  Consequently, the evaluation of the Veteran's PTSD will not be referred for extraschedular consideration.  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating greater than 30 percent prior to July 23, 2010, and greater than 50 percent as of that date, for PTSD is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55. 

ORDER

Entitlement to service connection for a left ankle disorder is granted. 

Entitlement to service connection for a right ankle disorder is denied. 

Entitlement to service connection for a right shoulder disorder is denied.

Entitlement to an initial rating of 30 percent, but no higher, prior to March 18, 2013 for a 14 cm scar extending from the right cheek to the lateral aspect of the right eyebrow based on disfigurement of the face, is granted, subject to the law governing payment of monetary benefits. 

Entitlement to an initial rating greater than 30 percent as of March 18, 2013 for the 14 cm scar extending from the right cheek to the lateral aspect of the right eyebrow based on disfigurement of the face is denied.  

Entitlement to a separate initial rating of 10 percent, but no higher, for pain, including supraorbital neuralgia, associated with the 14 cm scar extending from the right cheek to the lateral aspect of the right eyebrow is granted, subject to the law governing payment of monetary benefits. 

Entitlement to a rating greater than 30 percent prior to July 23, 2010, and to a rating greater than 50 percent as of that date for PTSD is denied. 


REMAND

The increased rating claims for residuals of the left knee injury and arthritis of the knee must be remanded for further development in accordance with the terms of the joint motion for remand (JMR).  The JMR directed, in relevant part, that the Board should have the AOJ contact the Veteran regarding any additional medical records that may be relevant.  It was also noted in the JMR that a July 2005 magnetic resonance imaging (MRI) study of the left knee referred to in a VA examination report was not in the claims file.  That report has since been uploaded to the virtual file, but it is not clear whether the AOJ had an opportunity to review this report directly when it previously adjudicated these claims.  The AOJ must therefore review this record and take it into account when evaluating the left knee disabilities. 

It has been over two years since the Veteran's left knee was last examined in April 2012, and yet more time will inevitably elapse during the course of this remand.  Thus, this opportunity should be taken to conduct a new VA examination of the left knee to assess the current level of severity.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); 38 C.F.R. § 3.327(a) (2013) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability). 

The issue of entitlement to TDIU prior to August 24, 2006 is also remanded as intertwined with the evaluation of the Veteran's left knee disorder.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify any outstanding treatment records pertaining to her left knee.  Then, take appropriate steps to secure copies of any treatment records identified by her which are not currently of record. 

2. Associate with the claims file all outstanding VA treatment records from the North Florida/South Georgia Veterans Health Center, including the Gainesville VA Medical Center (VAMC) dated since April 2013 (preferably by uploading them to the virtual file). 

3. Review the July 2005 VA MRI study of the left knee.  This record must be taken into account when readjudicating the claim.

4. After the above records have been obtained, schedule the Veteran for a VA examination of the left knee.  The examiner should fill out the appropriate disability benefits questionnaire (DBQ) and describe all functional impairment resulting from the Veteran's left knee disorders. 

5. Then, review the claims file and ensure that all requested development actions have been completed in full.  

6. Finally, after completing any other necessary development, readjudicate the claims on the merits, including the issue of entitlement to TDIU prior to August 24, 2006.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


